PER CURIAM:
Michael E. Kennedy appeals the district court’s order granting Chesapeake Utilities Corporation’s motion to dismiss Kennedy’s action alleging violations of the federal Fair Debt Collections Practices Act, 15 U.S.C. §§ 1692-1692p (2006), the Maryland Fair Debt Collection Practices Act, Md.Code Ann., Bus. Reg. § § 7-101 et seq.; Md.Code Ann., Com. Law §§ 14-201 et seq. (LexisNexis 2005 & Supp.2010), and Maryland common law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kennedy v. Chesapeake Utilities Corp. No. 1:10-cv-02256-BEL, 2011 WL 846584 (D.Md. Mar. 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.